Title: To George Washington from Major General Charles Lee, 5 April 1777
From: Lee, Charles
To: Washington, George

 

My Dr Sir
N. York April the 5th [1777]

It is a most unfortunate circumstance for myself and I think not less for the Publick that the Congress have not thought proper to comply with my request—it cou’d not possibly have been attended with any ill consequences, and might with good ones at least it was an indulgence which I thought my situation entitled me to—but I am unfortunate in all things and this stroke is the severest I have yet experienc’d—God send You a different Fate. Adieu, My Dr General—Yours most truly and affectionately

Charles Lee


P.S. The inclosd for Philadelphia—I beg You will forward—and that if My Servant comes up You will dispatch him immediately.

